

	

		II

		109th CONGRESS

		2d Session

		S. 2246

		IN THE SENATE OF THE UNITED STATES

		

			February 6, 2006

			Mr. Schumer introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To establish within the United States Marshals Service a

		  short term State witness protection program to provide assistance to State and

		  local district attorneys to protect their witnesses in homicide and major

		  violent crime cases and to provide Federal grants for such

		  protection.

	

	

		1.Short titleThis Act may be cited as the

			 Witness Security and Protection Act of

			 2006.

		2.Short Term State

			 Witness Protection Section

			(a)In

			 generalChapter 37 of title 28, United States Code, is amended by

			 adding at the end the following:

				

					570.Short Term

				State Witness Protection Section

						(a)In

				generalThere is established in the United States Marshals

				Service a Short Term State Witness Protection Section which shall provide

				protection for witnesses in State and local trials involving homicide or other

				major violent crimes pursuant to cooperative agreements with State and local

				criminal prosecutor's offices and the United States attorney for the District

				of Columbia.

						(b)EligibilityThe

				Short Term State Witness Protection Section shall give priority in awarding

				grants and providing services to criminal prosecutor’s offices in States with

				an average of not less than 100 murders per year during the 5-year period

				immediately preceding an application for protection, as calculated using the

				latest available crime statistics from the Federal Bureau of

				Investigation.

						.

			(b)Chapter

			 analysisThe chapter analysis for chapter 37 of title 28, United

			 States Code, is amended by striking the items relating to sections 570 through

			 576 and inserting the following:

				

					

						570. Short Term State Witness Protection

				Section.

					

					.

			3.Grant

			 program

			(a)DefinitionsIn

			 this section—

				(1)the term

			 eligible prosecutor's office means a State or local criminal

			 prosecutor's office or the United States attorney for the District of Columbia

			 that is located in a State with an average of not less than 100 murders per

			 year during the most recent 5-year period, as calculated using the latest

			 available crime statistics from the Federal Bureau of Investigation; and

				(2)the term

			 serious violent felony has the same meaning as in section

			 3559(c)(2) of title 18, United States Code.

				(b)Grants

			 authorized

				(1)In

			 generalThe Attorney General is authorized to make grants to

			 eligible prosecutor's offices for the purpose of providing short term

			 protection to witnesses in trials involving homicide or serious violent

			 felony.

				(2)AllocationEach

			 eligible prosecutor's office receiving a grant under this section may

			 either—

					(A)use the grant to

			 provide witness protection; or

					(B)pursuant to a

			 cooperative agreement with the Short Term State Witness Protection Section of

			 the United States Marshals Service, credit the grant to the Short Term State

			 Witness Protection Section to cover the costs to the section of providing

			 witness protection on behalf of the eligible prosecutor's office.

					(c)Application

				(1)In

			 generalEach eligible prosecutor's office desiring a grant under

			 this section shall submit an application to the Attorney General at such time,

			 in such manner, and accompanied by such information as the Attorney General may

			 reasonably require.

				(2)ContentsEach

			 application submitted pursuant to paragraph (1) shall—

					(A)describe the

			 activities for which assistance under this section is sought; and

					(B)provide such

			 additional assurances as the Attorney General determines to be essential to

			 ensure compliance with the requirements of this section.

					(d)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section $90,000,000 for each of the fiscal years 2007, 2008, and

			 2009.

			

